In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                     Filed: May 18, 2017

*************************************              UNPUBLISHED
ROBERT BOYER,                               *
                                            *
                                            *
              Petitioner,                   *      No. 15-1160V
                                            *
 v.                                         *
                                            *      Chief Special Master Dorsey
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *      Influenza (“flu”) Vaccine;
                                            *      Ischemic Optic Neuropathy;
              Respondent.                   *     Stipulation.
                                            *
*************************************
Ronald C. Homer, Conway, Homer, P.C., Boston, Massachusetts, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, D.C., for respondent.

                            DECISION BASED ON STIPULATION1

        On October 9, 2015, Robert Boyer (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“the Program”)2 alleging that as a result of
the influenza vaccination he received on October 19, 2012, he suffered from ischemic optic
neuropathy. Petition at 1.

         On May 18, 2017, the parties filed a stipulation recommending an award of compensation
to petitioner. Stipulation (ECF No. 41). Respondent denies that the influenza vaccine caused
any injury to petitioner. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.



1 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical
files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the public.
Id.

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (“Vaccine Act” or “Act”). All citations in this decision to
individual sections of the Act are to 42 U.S.C.A. § 300aa.
         The parties stipulate that petitioner shall receive the following:

         A lump sum of $160,000.00 in the form of a check payable to petitioner, Mr. Robert
Boyer.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-21(a)(1). Stipulation at ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


         IT IS SO ORDERED.


                                                s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.